PER CURIAM.
The appellant appeals the trial court’s entry of a Final Summary Judgment in favor of the appellees. The appellant contends that the said summary judgment was entered by the trial court in a manner that is violative of Rule 1.510 of the Florida Rules of Civil Procedure. Specifically, during a hearing on other motions, the appel-lees made ore tenus motions for summary judgment against the appellant. Despite the fact that the appellees made these motions orally at the hearing, obviously without the required twenty day advance notice to the appellants, the trial court granted the motions and entered Final Summary Judgments in favor of the appellees. Clearly, the very specific requirements of Rule 1.510(a) of the Florida Rules of Civil Procedure were ignored by both the appel-lees and the trial court. Appellant argues that the foregoing resulted in reversible error. We agree.
Accordingly, the Final Summary Judgment entered in favor of the appellees must be reversed. This cause is remanded to the trial court for further proceedings consistent herewith.
Reversed and remanded.